Citation Nr: 0810867	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  06-08 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of service connection for post-
traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney At 
Law



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The veteran had active service from September 1967 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which determined that new and material 
evidence had not been received sufficient to reopen the 
veteran's previously denied claim of service connection for 
PTSD.  The veteran disagreed with this decision in January 
2006.  He perfected a timely appeal in February 2006.

The Board observes that, in a March 1992 rating decision, the 
RO determined that new and material evidence had not been 
received sufficient to reopen the veteran's previously denied 
claim of service connection for PTSD.  The veteran did not 
appeal this decision, and it became final.  See 38 U.S.C.A. 
§ 7104 (West 2002).  The Board does not have jurisdiction to 
consider a claim that has been previously adjudicated unless 
new and material evidence is presented.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, although it 
appears that the RO essentially reopened the veteran's 
previously denied service connection claim for PTSD in a May 
2006 Supplemental Statement of the Case (SSOC) and denied 
this claim on the merits, this issue is as stated on the 
title page.  

Regardless of the RO's reopening of the claim for service 
connection for PTSD, the Board must make its own 
determination as to whether new and material evidence has 
been received to reopen this claim.  That is, the Board has a 
jurisdictional responsibility to consider whether a claim 
should be reopened, regardless of the RO's finding.  See 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's application to reopen a 
previously denied claim of service connection for PTSD has 
been obtained.

2.  In March 1992, the RO denied the veteran's claim of 
service connection for PTSD; this decision was not appealed.

3.  The veteran served in the Republic of Vietnam but was not 
awarded any combat medals or citations for such service or 
for any alleged wounds suffered during such service.

4.  The veteran has not provided sufficient information 
concerning his claimed in-service stressors such that they 
could be corroborated by the Joint Services Records Research 
Center (JSRRC).  

5.  The veteran's statements regarding his claimed in-service 
stressors are inherently incredible.

6.  New and material evidence has not been received since the 
March 1992 RO decision in support of the veteran's claim of 
service connection for PTSD.


CONCLUSION OF LAW

1.  The March 1992 RO decision, which denied the veteran's 
claim of service connection for PTSD, is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 3.104 (2007).

2.  Evidence received since the March 1992 RO decision in 
support of the claim of service connection for PTSD is not 
new and material; accordingly, this claim is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a February 2005 letter, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claims, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter informed the veteran to submit medical evidence and 
noted other types of evidence the veteran could submit in 
support of his claims.  In addition, the veteran was informed 
of when and where to send the evidence.  After consideration 
of the contents of this letter, the Board finds that VA has 
substantially satisfied the requirement that the veteran be 
advised to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The February 2005 letter also defined new and material 
evidence, advised the veteran of the reasons for the prior 
denial of the claim of service connection for PTSD, and noted 
the evidence needed to substantiate the underlying claim of 
service connection.  Specifically, the veteran was advised 
that his service connection claim for PTSD had been denied 
previously because there was no objective evidence which 
showed that his claimed in-service stressor had, in fact, 
occurred such that the PTSD diagnosis that was of record 
could be considered a valid diagnosis.  That correspondence 
satisfied the notice requirements as defined in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

Additional notice of the five elements of a service-
connection claim was provided in a May 2006 SSOC, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
case, the February 2005 letter was issued before the April 
2005 rating decision which denied the benefits sought on 
appeal; thus, the notice was timely.  There has been no 
prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  In the February 2005 VCAA notice letter, the 
veteran was advised to submit credible supporting evidence 
concerning his claimed in-service stressors.  The veteran has 
submitted multiple statements concerning his claimed in-
service stressors.  It appears that all known and available 
records relevant to the issue here on appeal have been 
obtained and are associated with the veteran's claims file; 
the veteran does not contend otherwise.  VA need not conduct 
an examination or obtain a medical opinion with respect to 
the issue of whether new and material evidence has been 
received to reopen a previously denied claim of entitlement 
to service connection because the duty under 38 C.F.R. 
§ 3.159(c)(4) applies to a claim to reopen only if new and 
material evidence is presented or secured.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
In this case, the RO provided the veteran with a VA 
examination in April 2006.  Thus, the Board finds that VA has 
done everything reasonably possible to notify and to assist 
the veteran and no further action is necessary to meet the 
requirements of the VCAA.

In a rating decision dated in February 1992 and issued to the 
veteran and his service representative in March 1992, the RO 
denied the veteran's claim of service connection for PTSD.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2007).  The veteran did not disagree with 
the March 1992 rating decision.  Thus, it became final.

The claim of entitlement to service connection for PTSD may 
be reopened if new and material evidence is submitted.  Manio 
v. Derwinski, 1 Vet. App. 140 (1991).  The veteran filed this 
application to reopen his previously denied service 
connection claim for PTSD in January 2005.  Under the 
applicable provisions, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
to be presumed.  See Justus v. Principi, 3 Vet. App. 510 
(1992); compare King v. Brown, 5 Vet. App. 19, 21 (1993) 
(holding that exceptions to the presumption of credibility 
"occur when the evidentiary assertion is inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.")

The evidence before VA at the time of the prior final rating 
decision in March 1992 consisted of the veteran's service 
medical records, a response from the National Personnel 
Records Center (NPRC) concerning a search for relevant in-
service hospitalization records, and post-service VA clinical 
records.  In the narrative for this rating decision, the RO 
stated that the veteran was in Vietnam from March 9, 1968, to 
November 18, 1968, with a military occupational specialty 
(MOS) of heavy vehicle driver.  The veteran was awarded the 
Vietnam Service Medal and the Vietnam Campaign Medal.  The 
veteran's service medical records showed no combat wounds 
during Vietnam service or elsewhere.  The veteran's service 
personnel records confirmed his dates of service in Vietnam, 
duty assignments, participation in campaigns, and receipt of 
the Vietnam Service Medal and the Vietnam Campaign Medal.  
The RO also stated that, following a search for records 
pertinent to the veteran's claimed in-service 
hospitalization, NPRC had been unable to verify the veteran's 
allegations.  The RO stated further that the veteran had been 
diagnosed as having PTSD in May 1990 based on an in-service 
history "which included outlandish and unverifiable 
information" including that he served 3 tours in Vietnam, 
was a sergeant with 12 soldiers serving under him, and that 
he "stepped on something which blew up his leg and caused 
him to pass out."  The RO concluded that there was no 
information in the veteran's service medical records or 
service personnel records to support this reported history.  
Thus, service connection for PTSD was denied.

The newly submitted evidence includes multiple statements 
from the veteran concerning his claimed in-service stressors 
and additional VA clinical records.

The veteran has provided several new statements concerning 
his claimed in-service stressors.  In January 2005, he stated 
that, while waiting to travel with a convoy to Da Nang, 
Vietnam, on October 4, 1968, he was run over by a jeep being 
driven by someone who was calling out his name on a bullhorn.  
He also stated that he did not know why he was never awarded 
combat medals or citations for his work as a heavy vehicle 
driver.  He stated further that he had not responded to the 
denial of his service connection claim for PTSD in 1992 
because he had been on a lot of medication at that time.  

In February 2005, the veteran stated that he had participated 
in Operation Bastogne and Operation Birmingham while in 
Vietnam "driving through jungle, over mountains and 
valley[s] on roads that weren't even a cow trail the day 
before and in a lot of places there was no road and a 
bulldozer had to put you up [the] hill [for] 45 to 50 miles 
of this."  He contended that he had injured his left wrist 
in Vietnam when another soldier accidentally discharged a 
weapon and had received treatment at two different military 
hospitals located in Vietnam.  He reported he experienced 
daily stressors for 71/2 months while in Vietnam.  The veteran 
described a typical day after he volunteered for temporary 
duty (TDY) in Hue, Vietnam, with "I" Corps.  

Every day we take our fuel tanker down to 
Hue to a place on the river where a barge 
would be pushed up river by the Navy 
every morning.  After loading we would 
pick up our [military police] escort jeep 
and head out.  It was to[o] dangerous to 
drive a fuel tanker in a convoy.  We 
would drive as hard and fast as possible.  

He stated that his small unit "worked 7 days a week" 
hauling fuel to FARPs (Forward Arming and Refueling Points) 
which he described as "a place close to the fight where 
helicopters were refuel[ed] and rearmed.  These FARPs were in 
the middle of nowhere."

In March 2005, the veteran contended that he had driven a 
fuel truck while in Vietnam.  "When you're full, you worry 
about land mines and fire."  He stated that driving a fuel 
truck was like driving "a rolling bomb."  He reported he 
drove in a regular convoy in Saigon while assigned to the 
64th Quartermasters Company out of Long Binh, Vietnam.  His 
job, he stated, was to provide fuel for resupplying the 1st 
Infantry and 9th Infantry divisions in the Saigon area.  He 
also stated he volunteered for assignment with a unit that 
spent 90 days on TDY setting set up FARPs for the 
101st Airborne Division.

The newly submitted VA clinical records show that, following 
outpatient treatment in June 1998, the assessment was 
recurrent major depression.

On VA examination in April 2006, the veteran complained of a 
history of dreams and nightmares.  The VA examiner reviewed 
the veteran's claims file, including his service medical 
records and electronic medical records.  When asked by the VA 
examiner to describe his claimed in-service stressors, the 
veteran provided no specific location and stated, "On a map 
I was north of Hue in the mountains."  The VA examiner noted 
that, when the veteran was asked to describe a single 
stressful in-service incident, "he will not describe ONE 
INCIDENT."  Although the veteran reported that his 
distressing dreams started after service separation, the VA 
examiner judged the veteran to be an unreliable source and 
concluded that the veteran did not report symptoms which met 
the diagnosis of PTSD.  The veteran reported that his combat 
experiences were in Phu Bai with "I" Corps from March to 
October 1968.  He denied any combat wounds.  He also 
described combat stressors such as bullet holes in a fuel 
trailer with leaking fuel.  

The VA examiner stated, "He tells the story of his work, but 
he does not identify stressors.  He says that no one wants to 
hear the story."  The veteran reported that he was run over 
by a jeep on October 4, 1968, and this was how his leg was 
broken.  The VA examiner noted that the veteran had reported 
to other examiners in the past that he had received a broken 
leg from an exploding land mine.  Mental status examination 
of the veteran showed unremarkable psychomotor activity, 
spontaneous coherent speech, intact attention, rambling and 
evasive thought process, and he was preoccupied with PTSD.  
The VA examiner stated that the veteran "seems to fabricate 
a great deal OR he has delusions."  The veteran reported 
sleep disturbance.  He had no inappropriate behavior, 
obsessive/ritualistic behavior, panic attacks, suicidal or 
homicidal thoughts, or problems with his activities of daily 
living.  The veteran's memory was not impaired, although he 
reported that it was "badly impaired."  The VA examiner 
stated that the veteran was "an unreliable source" and, 
although the veteran thought he had PTSD, he did not meet the 
criteria.  "His stories change from one examination to 
another (see his C file).  His changing stories appear to an 
examiner to be malingering or deception or delusion.  He does 
not perceive that others see him as unreliable."  The VA 
examiner concluded that the veteran did not meet the DSM-IV 
criterion for stressors or the DSM-IV criteria for a 
diagnosis of PTSD.  The VA examiner noted that the veteran's 
symptoms of malingering included a marked discrepancy between 
his claimed stress or disability and the objective findings 
and a lack of cooperation during the diagnostic evaluation.  
The VA examiner also stated that the veteran "is not 
grounded in reality and he fabricates."  The diagnosis was 
generalized anxiety disorder with symptoms of malingering.

The veteran and his attorney rely heavily on the newly 
submitted lay statements as support for their argument that 
the veteran's previously denied service connection claim for 
PTSD should be reopened and, once reopened, PTSD is related 
to active service.  As noted, the RO concluded in March 1992 
that there was no competent diagnosis of PTSD based on a 
corroborated in-service stressor; instead, the diagnosis of 
PTSD that was provided in May 1990 was based on the veteran's 
reported in-service history "which included outlandish and 
unverifiable information."  The newly submitted lay 
statements are not duplicative of prior statements concerning 
the veteran's alleged in-service stressors and are presumed 
credible for the purposes of adjudicating the veteran's 
application to reopen his previously denied service 
connection claim for PTSD.  See Justus, 3 Vet. App. at 513.  
The veteran's newly submitted statements, however, directly 
contradict his earlier reported stressors.  The Board finds 
that the statements are inherently incredible.  See King, 5 
Vet. App. at 21.  The newly submitted and inherently 
incredible statements submitted by the veteran do not raise a 
reasonable possibility of substantiating his service 
connection claim for PTSD.  38 C.F.R. § 3.156(a).

The veteran contended in January 2005 that he had been run 
over by a jeep in October 1968 while in Vietnam; a review of 
the veteran's service medical records shows only that the 
veteran was placed on a physical profile for limited duty in 
June 1969 for a fracture of the right femur while at Fort 
Dix, New Jersey.  There is no evidence in the veteran's 
service medical records that he was injured after being run 
over by a jeep while in Vietnam.   In February 2005, the 
veteran asserted that he participated in Operation Bastogne 
and Operation Birmingham while in Vietnam; a review of his 
service personnel records shows only that he participated in 
the Seventh Vietnam Counteroffensive, Phase IV, and the 
Eighth Vietnam Counteroffensive, Phase V.  The veteran also 
alleged in February 2005 that he volunteered for TDY in Hue, 
Vietnam, with "I" Corps and was exposed to significant 
daily stress while driving fuel trucks in that area and 
setting up FARPs; as the VA examiner noted in her April 2006 
examination report, however, the veteran could not identify 
one in-service stressor and was "an unreliable source."  
The VA examiner also concluded in April 2006 that the veteran 
was "not grounded in reality" and was fabricating or 
malingering.  In March 2005, the veteran alleged that he 
drove in a regular convoy in Saigon while assigned to the 
64th Quartermasters Company out of Long Binh, Vietnam; his 
service personnel records show no assignment to this unit.  
He also contended in March 2005 that his in-service duties 
were to provide fuel for resupplying the 1st Infantry and 
9th Infantry divisions in the Saigon area.  He alleged that he 
had volunteered for assignment with a unit that spent 90 days 
on TDY setting set up FARPs for the 101st Airborne Division.  
Finally, in April 2006, the veteran reported that his combat 
experience was with "I" Corps in Phu Bai from March to 
October 1968; again, there is no support for any of these 
assertions regarding the veteran's in-service duties in his 
service personnel records.  

The veteran is not clear in his newly submitted lay 
statements on whether he volunteered for a TDY assignment 
setting up FARPs for "I" Corps or for the 101st Airborne 
Division while on active service in Vietnam.  Accordingly, 
the Board finds that all of the veteran's newly submitted 
statements concerning active combat service in Vietnam, 
including his assertions of participation in Operation 
Bastogne and Operation Birmingham, volunteering for TDY, and 
hauling fuel to FARPs are inherently incredible.  The veteran 
specifically stated in his prior claim that he broke his leg 
when he stepped on something that blew up.  He also 
previously had stated that he had served three tours of duty 
in Vietnam.  The veteran simply is not credible.  Indeed, the 
April 2006 VA examiner also found the veteran seemed to 
fabricate a great deal.  Further, the VA examiner found in 
April 2006 that the veteran did not meet the criteria found 
in the DSM-IV for his claimed stressors or for a diagnosis of 
PTSD.  

Finally, the veteran's representative has contended that 
revisions to the rating criteria for evaluating psychiatric 
disabilities, including PTSD, created a new basis of 
entitlement for the veteran's claim and, as a result, the RO 
should have treated the veteran's January 2005 application to 
reopen a previously denied claim of service connection for 
PTSD as a new claim of service connection for PTSD.  See 61 
Fed. Reg. 52700 (Oct. 8, 1996); see also Spencer v. Brown, 4 
Vet. App. 283 (1993), aff'd 17 F.3d 368 (Fed. Cir. 1994) 
(holding that, where there is an intervening change in law or 
regulation that creates a new basis of entitlement to the 
benefit, the claim may be reviewed on a de novo basis).  The 
Board acknowledges that the rating criteria for evaluating 
psychiatric disabilities, including PTSD, were revised 
effective November 7, 1996.  The requirement, however, that a 
diagnosis of PTSD must be based on a corroborated in-service 
stressor in order to establish service connection for PTSD 
did not change when the rating criteria for evaluating 
psychiatric disabilities were revised.  Thus, the Board finds 
that the RO correctly determined that the veteran's January 
2005 claim was an application to reopen his previously denied 
service connection claim for PTSD and was not, in fact, a new 
claim.  

In summary, the Board observes that some of this evidence is 
new, in that the evidence that was of record at the time of 
the March 1992 rating decision (service medical records and 
VA clinical records) did not contain the new statements that 
the veteran provided concerning his claimed in-service 
stressors or the report of VA examination in April 2006.  The 
veteran still has not provided the necessary additional 
details (such as the names of persons involved, the units of 
assignment, the dates of alleged in-service incidents) 
required for JSRRC to attempt corroboration of his claimed 
in-service stressors.  And, as discussed above and as the VA 
examiner noted in April 2006, the veteran's new statements 
concerning his alleged in-service stressors are inherently 
incredible because they directly contradict earlier 
statements.  Thus, the Board finds that the evidence that has 
been presented or secured since March 1992 is not new and 
material and the veteran's application to reopen a previously 
denied service connection claim for PTSD is denied.


ORDER

As new and material evidence has not been received, the claim 
of service connection for PTSD is not reopened.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


